Citation Nr: 1200462	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-43 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for low back disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from April 1944 to September 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in September 2009.  A statement of the case was issued in August 2010, and a substantive appeal was received in September 2010.  The Veteran appeared at an October 2011 hearing before the Board at the RO.  A transcript is of record.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's degenerative disability of the low back has increased in severity due to his service-connected disabilities of the lower extremities. 


CONCLUSION OF LAW

The Veteran's degenerative disability of the low back has been aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2010); 38 C.F.R. § 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran's main contention is that his current degenerative disability of the lower back has been aggravated by his service-connected thrombophlebitis and varicosities of the left leg and his service-connected shrapnel wound of the right leg.  However, it appears that he has recently also pointed to the possibility that his current low back disability is the result of an injury suffered during service when he was kicking a football.  The Board has reviewed the entire claims file and finds no merit to the direct service connection contention.  The Veteran's assertions in this regard, made some sixty years after service are simply not consistent with the overall record which shows not documentation of such an injury during service and no persuasive evidence of a continuity of symptoms from service to otherwise show a link to an inservice injury.  Service treatment records include very detailed physical findings recorded during treatment for war-related wounds, but there is no mention of any ongoing low back disorder.  The Board believes it reasonable to believe that trained medical personnel would have documented any low back symptoms or complaints noted at that time.  Moreover, post-service examinations in 1947, 1950 and 1952 do not include any references to low back complaints or clinical abnormalities. 

However, with regard to the Veteran's main secondary service connection contention, the Board notes that the record includes several medical opinions suggesting that the service-connected leg disabilities aggravated the low back disorder.  In a February 2008 letter, Patricia A. North, M.D. states that it was her opinion that the back disorder had been aggravated by years of compensation for his bilateral leg disabilities.  This letter is somewhat consistent with medical evidence since the time of discharge from service showing continuing problems associated with the lower extremity disorders.  A February 2008 letter from Clark N. Hopson, M.D. essentially offers the same opinion.  A July 2009 note from a nurse practitioner and an August 2009 letter from a physical therapist also support such a findings.  It is noted that these opinions do not suggest that the lower extremity disabilities proximately caused the low back disorder. 

On the other hand, a VA doctor opined in a July 2008 examination report that it was less likely than not that the lower extremity disabilities caused or contributed to the low back disorder.  This examiner notes the onset of low back problems in 1985 after shoveling snow and also points to a lack of evidence of a limp.  In a June 2010 opinion, the examiner also addresses the question of whether spinal injections associated with treatment for the lower extremity wounds during service may have caused the low back disorder.  The examiner's opinion was negative based on a review of the service treatment records as well as the fact that such a diffuse disease would not be expected to result from such spinal injections.

The Board has reviewed the various statements against the backdrop of the overall medical history documented in the claims file.  It is clear that the Veteran suffers from a current low back disability manifested by degenerative changes.  It is also clear that his service-connected lower extremity disabilities have resulted in impairment, to include some problems with walking for distances.  The evidence in this case certainly does not compel a finding that the service-connected disabilities aggravated the low back disability.  However, after weighing the positive opinions with the negative opinion, the Board finds that the evidence is at least in a state of equipoise.  Accordingly, service connection for low back disability on the basis of aggravation by service-connected disabilities is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet.App. 439 (1995).

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in January 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for low back degenerative disability on the basis of aggravation by service-connected disabilities is warranted.  The appeal is granted to this extent. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


